 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                     No. 2: 19-cv-0658 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

19   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

20   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

21          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

22   Accordingly, the request to proceed in forma pauperis will be granted.

23          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

28   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4           The court is required to screen complaints brought by prisoners seeking relief against a

 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 7   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 8   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

15   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

16   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

17   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

18   1227.

19           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

20   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
21   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

22   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

23   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

24   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

25   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

26   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what
27   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

28   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).
                                                         2
 1   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 2   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 3   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 4   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 5          Named as defendants are the California Department of Corrections and Rehabilitation

 6   (“CDCR”), J. Lizarraga, B. Holmes, J. Weiss, R. Brockenborough, D. Boyd and T. Manning.

 7   Plaintiff alleges that he uses a CPAP machine. Plaintiff alleges that his doctors ordered that his

 8   CPAP machine have continuous electrical power. Plaintiff alleges that defendants have housed

 9   plaintiff in a building that does not have continuous power. Plaintiff alleges that when the power

10   goes out, and he is wearing his CPAP mask, plaintiff wakes up with chest pains and gasping for

11   air.

12          For the following reasons, the undersigned finds that plaintiff’s complaint does not

13   comply with the notice requirements of Federal Rule of Civil Procedure 8. While plaintiff alleges

14   that “each defendant” knew of his need for continuous power for his CPAP machine, plaintiff

15   does not specifically allege how each defendant knew of this need. Plaintiff does not specifically

16   describe each defendants’ involvement in the decision to house plaintiff in a building without

17   continuous power. For these reasons, plaintiff’s complaint is dismissed with leave to amend. See

18   Karkanen v. California, 2018 WL 3820916 at * 7 (N.D. Cal. Aug. 10, 2018) (dismissing

19   complaint where “plaintiff repeatedly lumps ‘defendants’ together in her allegations,” because “a

20   complaint which lumps together multiple defendants in one broad allegation fails to satisfy the
21   notice requirement of Rule 8(a)(2)”) (citing cases) (internal brackets and some internal quotation

22   marks omitted).

23          Plaintiff is informed that the Civil Rights Act under which this action was filed provides

24   as follows:

25                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
26                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
27                  or other proper proceeding for redress.
28   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the
                                                          3
 1   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 2   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

 3   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

 4   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

 5   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

 6   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative

 7   act, participates in another’s affirmative acts or omits to perform an act which he is legally

 8   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

 9   F.2d 740, 743 (9th Cir. 1978).

10           Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

11   their employees under a theory of respondeat superior and, therefore, when a named defendant

12   holds a supervisorial position, the causal link between him and the claimed constitutional

13   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

14   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d

15   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

16   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of

17   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

18   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

19   participation is insufficient).

20           For the reasons stated herein, plaintiff’s claims against defendant CDCR are barred by the
21   Eleventh Amendment. The Eleventh Amendment protects state agencies from suits in federal

22   court, absent waiver by the state or Congressional abrogation. See Brown v. Cal. Dep’t of Corr.,

23   554 F.3d 747, 752 (9th Cir. 2009). “The State of California has not waived its Eleventh

24   Amendment immunity with respect to claims brought under § 1983 in federal court, and the

25   Supreme Court has held that § 1983 was not intended to abrogate a State’s Eleventh Amendment

26   immunity.” Id. (quoting Dittman v. California, 191 F.3d 1020, 1025-26 (9th Cir. 1999)). The
27   Eleventh Amendment “jurisdictional bar applies regardless of the nature of relief sought.”

28   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 (1984). For these reasons, the
                                                        4
 1   claims against defendant CDCR are improper, and should be omitted from any amended

 2   complaint.

 3          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 4   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

 5   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 6   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 7   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 8   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 9   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

10   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

11   268 (9th Cir. 1982).

12          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

13   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

14   complaint be complete in itself without reference to any prior pleading. This requirement exists

15   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

16   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

17   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

18   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

19   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

20   and the involvement of each defendant must be sufficiently alleged.
21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

23          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

24   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

25   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

26   Director of the California Department of Corrections and Rehabilitation filed concurrently
27   herewith.

28          3. Plaintiff’s complaint is dismissed.
                                                         5
 1          4. Within thirty days from the date of this order, plaintiff shall complete the attached

 2   Notice of Amendment and submit the following documents to the court:

 3                  a. The completed Notice of Amendment; and

 4                  b. An original and one copy of the Amended Complaint.

 5   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

 6   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

 7   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

 8          Failure to file an amended complaint in accordance with this order may result in the

 9   dismissal of this action.

10   Dated: May 1, 2019

11

12

13

14
     Oconn658.14
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLENN O’CONNOR,                                No. 2: 19-cv-00658 KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,
16                     Defendants.
17

18         Plaintiff hereby submits the following document in compliance with the court's order

19   filed______________.

20                _____________                 Amended Complaint
     DATED:
21

22                                              ________________________________
                                                Plaintiff
23

24

25

26
27

28
